UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7431


ARTHUR DALE SENTY-HAUGEN,

                     Petitioner - Appellant,

              v.

PAUL ADAMS, Warden, FCI-Hazelton,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Clarksburg. Thomas S. Kleeh, Chief District Judge. (1:20-cv-00047-TSK)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Dale Senty-Haugen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arthur Dale Senty-Haugen, a federal prisoner, appeals the district court’s order

adopting the recommendation of the magistrate judge and denying relief on

Senty-Haugen’s 28 U.S.C. § 2241 petition in which he challenged the execution of his

sentence. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Senty-Haugen v. Adams, No. 1:20-cv-

00047-TSK (N.D.W. Va. Sept. 28, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2